THE   ATTORNEY            GENERAL
                                OF     TEXAS


   W’ILL     WILSON
*-x-r0RNEY      GENERAL        August 16, 1960
      Honorable Doug Crouch
      Criminal District Attorney
      Tarrant County Courthouse
      Fort Worth, Texas
                                  Opinion No. WW-904
                                 Re:    Authority of the Board of
                                        Managers of the Tarrant
                                        County Hospital District
                                        to adopt a retirement pro-
                                        gram for the benefit of its
      Dear Mr. Crouch:                  employees.
             You have requested an opinion of this office relative
      to the authority of the Board of Managers of the Tarrant
      County   Hospital District to adopt a retirement program for
      the benefit of its employees.
           Section 3 of Article IX of our Texas Constitution pro-
      vides that the Legislature may by law authorize the creation
      of countywide hospital districts in certain counties. This
      provision Is silent as to retirement benefits for the
      officials and employees of the hospital district. However,
      the enabling Act (Article 449&n, Vernon's Civil Statutes) en-
      acted by the Legislature In 1953, provides two methods by
      which the Board of Managers may establish retirement programs
      for Its employees. These provisions are:
           Section 5 of Article 449&n, Vernon's Civil Statutes,
      whlah provides:
                          Further, under the same conditions, the
              Board &'Managers may enter into such contracts with
              the State and Federal Government as may be ,necesaary
              to establish or continue a retirement program for the
              benefit of Its employees. . . .'
      and Section 5a, which states:
                   "The Board of Managers may In addition to re-
              tirement programs authorized by this Act establish
Honorable Doug Crouch, Page 2 (WW-904)


     such other retirement program for the benefits
     of its employees as it deems necessary and ad-
     visable."
     With these provisions in mind, your inquiry resolves
Itself into a question of the proper procedure the Board
must take in order to establish a retirement program, i.e.,
must the qualified voters of the county authorize such
action by the Board.
       The Texas Constitution, in dealing with other units of
government, requires that a majority vote of the qualified
voters   must first approve a retirement program before one
may be established. These provlslons are:
     Section 62 (b), Article XVI, Texas Constitution:
          "Each county shall have the right to provide
     for and administer a Retirement, Disability and
     Death Compensation Fund for the appointive officers
     and employees of the county; provided same la author-
     ized by a majority vote of the qualified voters of
     such county . . ." [Emphasis ours)
     Section 51-e, Article III; Texas Constitution:
          "Each incorporated city and town in this
     State shall have the power and authority to pro-
     vide a system of retirement . . . for its appolntive
     officers and employees . .~. when and if, but only
     when and if, such system has been approved at an
     election by the qualified voters of such city or
     town entitled to vote on the question of issuance
     of tax supported bonds; . . .'
     These provisions, however, do not pertain to a County
Hospital District. A County Hospital District la a politl-
cal subdivision of the State which is a different government-
al body from that of a city or county. Bexar County Hospital
District v. Crosby, 327 S.W.2d 445, Attorney General Opinion
         b (1960).
     Since the Legislature has granted to the Board of Managers
of a County Hospital District wide discretion In this field
without the necessity of taking the matter before,the voters of
the county, we are of the opinion that the Board of Managers of
the Tarrant County Hospital District has authority to adopt a
Honorable Doug Crouch, Page   3    (WW-904)




retirement program for the benefit of its employees upon its
own motion without the approval of the qualified voters of
the county.

                         SUMMARY
            The Board of Managers of the Tarrant
            County Hospital District has the
            authority to adopt a retirement pro-
            gram for the,benefit of its employees,
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas




JMF:hb:mm
APPROVED:
OPINION COMMITTEE
Gordon C. Cass, Chairman
Virgil R. Pulllam
Linward Shivers
Willlam H. Pool, Jr.
Marvin H. Brown, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Leonard Passmore